Per CURIAM.
Appeal from the judgment. The only point made is that there was no finding upon the issue as to ouster. It is found that plaintiff was not at any time the owner of the premises, or entitled to the possession thereof or any part of the same, “nor did defendant, during any of said time, wrongfully or unlawfully enter upon or oust the plaintiff therefrom, nor then nor now wrongfully withhold the same or any part thereof from plaintiff.” This appeal was evidently not taken in good faith, and is frivolous.
Judgment affirmed, with fifty dollars damages for taking a frivolous appeal.